395 F. Supp. 2d 1360 (2005)
In re QWEST COMMUNICATIONS INTERNATIONAL, INC., SECURITIES & "ERISA" LITIGATION
No. 1719.
Judicial Panel on Multidistrict Litigation.
October 19, 2005.
*1361 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN,[*] D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr.,[*] KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

ORDER DENYING TRANSFER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of 22 actions in the District of Colorado, most of which have been consolidated, and one action in the Southern District of Florida, as listed on the attached Schedule A. Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, brought by defendants Citigroup Global Markets, Inc. f/k/a Salomon Smith Barney Inc., Sandy Weill, Jack Grubman and Arthur Andersen LLP for coordinated or consolidated pretrial proceedings of these actions in the District of Colorado. The two pro se plaintiffs in the Southern District of Florida action do not oppose coordination, but object to any consolidation, of their action with the litigation in the District of Colorado. All responding defendants oppose the motion.[1]
On the basis of the papers filed and hearing session held, the Panel finds that Section 1407 centralization would not necessarily serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation. Movants have failed to persuade us that any common questions of fact are sufficiently complex, unresolved and/or numerous to justify Section 1407 transfer in this docket in which pretrial proceedings have been ongoing in the District of Colorado for over four years and only one action is pending outside that district. Given the more advanced stage of proceedings in the District of Colorado and the limited number of districts involved, alternatives to transfer exist that can minimize whatever possibilities there might be of duplicative discovery and/or inconsistent pretrial rulings, particularly in light of the discovery protocol already in place to coordinate discovery between the District of Colorado actions and related state court litigation. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (Jud.Pan.Mult.Lit.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of the actions listed on Schedule A is denied.
*1362 SCHEDULE A
MDL-1719  In re Qwest Communications International, Inc., Securities & "ERISA" Litigation
District of Colorado
New England Health Care Employees Pension Fund v. Qwest Communications International, Inc., et al., C.A. No. 1:01-1451
Stanton Discount Pharmacy, et al. v. Qwest Communications International, Inc., et al., C.A. No. 1:01-1472
Douglass Urquhart, et al. v. Qwest Communications International, Inc., et al., C.A. No. 1:01-1527
Tyler Del Valle Grady, et al. v. Qwest Communications International, Inc., et al., C.A. No. 1:01-1616
Robert Cline, et al. v. Qwest Communications International, Inc., et al., C.A. No. 1:01-1799
David Tanner, et al. v. Qwest Communications International, Inc., et al., C.A. No. 1:01-1930
Herbert S. Cohen Trust v. Qwest Communications International, Inc., et al., C.A. No. 1:02-333
Adele Brody, et al. v. Qwest Communications International, Inc., et al., C.A. No. 1:02-374
Valerie J. Brooks, et al v. Qwest Communications International, Inc., et al., C.A. No. 1:02-464
Janice Dudley, et al. v. Qwest Communications International, Inc., et al., C.A. No. 1:02-470
Rod Coyle, et al. v. Qwest Communications International, Inc., et al., C.A. No. 1:02-482
Brian Barry v. Qwest Communications International, Inc., et al., C.A. No. 1:02-507
James Rooney, et al. v. Qwest Communications International, Inc., et al., C.A. No. 1:02-602
Laila Abdelnour v. Qwest Communications International, Inc., et al., C.A. No. 1:02-658
Paula Smith, et al. v. Qwest Communications International, Inc., et al., C.A. No. 1:02-714
Stuart Wollman v. Qwest Communications International, Inc., et al., C.A. No. 1:02-755
Seymour Tabacoff, et al. v. Qwest Communications International, Inc., et al., C.A. No. 1:02-798
Mary Stuhr v. Qwest Communications International, Inc., et al., C.A. No. 1:02-2120
Stichting Pensioenfonds ABP v. Qwest Communications International, Inc., et al., C.A. No. 1:04-238
Shriners Hospitals for Children v. Qwest Communications International, Inc., et al., C.A. No. 1:04-781
Teachers' Retirement System of Louisiana v. Qwest Communications International, Inc., et al., C.A. No. 1:04-782
New York City Employees Retirement System, et al. v. Qwest Communications International, Inc., et al., C.A. No. 1:04-1964
Southern District of Florida
William M. Rogers, et al. v. Joseph P. Nacchio, et al., C.A. No. 0:05-60667
NOTES
[*]   Judges Keenan and Miller took no part in the decision of this matter.
[1]  Responding defendants are Philip F. Anschutz, Anschutz Co., Craig D. Slater, Cannon Y. Harvey, Joseph P. Nacchio, Linda G. Alvarado, Craig R. Barrett, Thomas J. Donohue, Jordan L. Haines, Peter S. Hellman, Vinod Khosla, Hank Brown, W. Thomas Stephens, and Frank Popoff.